Citation Nr: 1016705	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to October 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  The 
RO in Nashville, Tennessee, currently has jurisdiction over 
the case.


FINDING OF FACT

The Veteran's currently diagnosed hepatitis C was contracted 
through intravenous drug use.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 105, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.301, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated January 2008 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This duty includes assisting the Veteran in the 
procurement of service treatment records, other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO has obtained the Veteran's service treatment records 
and VA treatment records.  The Veteran has not identified any 
additional relevant records that VA failed to obtain.  

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA is 
required to obtain a medical examination or opinion when such 
is necessary to make a decision on a claim.  Specifically, a 
VA examination is required where the record contains 
competent evidence of a current disability, and indicates 
that the disability or symptoms may be associated with 
military service, but does not contain sufficient evidence 
for the Secretary to make a decision.  Id.  The statutory 
duty of VA to assist in developing disability claims does not 
include a duty to provide an appellant with medical opinions 
absent a showing by the appellant of a causal connection 
between the Veteran's disability and his military service.  
38 U.S.C.A. § 5103A(a),(d); Wells v. Principi, 326 F.3d. 1381 
(Fed. Cir. 2003).  Because there is no evidence of record to 
suggest a correlation between the Veteran's military service 
and his hepatitis, other than his statements regarding in-
service drug use, VA is not obligated to obtain a medical 
opinion.  See 38 C.F.R. §§ 3.159(d)(3); 3.301 (2009); see 
also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law 
is dispositive, the claim must be denied due to an absence of 
legal entitlement).

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
38 U.S.C.A. § 5103A(a)(2); see also Golz v. Shinseki, 590 
F.3d 1317, 1320 (Fed. Cir. 2010) (acknowledging that Congress 
has placed reasonable limits on VA's duty to assist).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the Veteran in adjudicating this appeal.

The Veteran contends that he currently suffers from hepatitis 
C due to drug use during service.  Specifically, in his 
January 2009 appeal, he stated that he believes he contracted 
hepatitis C through intravenous drug use while absent from 
duty for two days during service in the Philippines.  As a 
result, he entered a rehabilitation program in service.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if 
pre-existing such service, was aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of an 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claim in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
Veteran's own willful misconduct or use of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  Drug abuse 
means the use of illegal drugs, the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically-intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. § 
3.1(m).  VA's General Counsel has confirmed that direct 
service connection for disability resulting from a claimant's 
own drug or alcohol abuse is precluded for all VA benefit 
claims filed after October 31, 1990.  VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.

The Veteran was diagnosed with hepatitis C in July 2006.  VA 
treatment records from December 2006 report that the Veteran 
indicated to the physician that he began taking intravenous 
drugs in service, and therefore was entitled to service 
connection for his hepatitis C.  He reiterated his history of 
drug use in service in his January 2008 appeal, and indicated 
that he underwent rehabilitation in service.  This assertion 
is corroborated by service treatment records from May 1972 
which indicate that the Veteran was being considered for a 
rehabilitation program.  Continuous IV drug use is shown in 
the evidence of record.  As the Veteran's statements 
regarding his in-service drug use are consistent and 
corroborated by the other evidence of record, the Board finds 
that the Veteran's assertions of in-service intravenous drug 
use are credible.  

However, as direct service connection for disability 
resulting from a claimant's own drug or alcohol abuse is 
precluded for all VA benefit claims filed after October 31, 
1990, the Board must deny the Veteran's claim for service 
connection for hepatitis C on the grounds that it resulted 
from his use of drugs.  38 C.F.R. § 3.301(d); see also 38 
U.S.C.A. § 105; 38 C.F.R. § 3.1(m); VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.  As the Board is precluded from finding 
service connection based on the Veteran's drug abuse, it is 
not necessary for the Board to determine whether hepatitis C 
was contracted from drug use during or after active military 
service.  Furthermore, there is no evidence of record showing 
any alternative theory of entitlement not related to the 
Veteran's use of illegal drugs.  Therefore, entitlement to 
service connection for hepatitis C must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim must be denied due to an absence of 
legal entitlement).


ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


